701 So. 2d 660 (1997)
John D. FERRY, Appellant,
v.
STATE of Florida, Appellee.
No. 97-1136.
District Court of Appeal of Florida, Fifth District.
November 21, 1997.
James B. Gibson, Public Defender, and Rosemarie Farrell, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Robin A. Compton, Assistant Attorney General, Daytona Beach, for Appellee.
COBB, Judge.
The issue on appeal is whether the trial court erred in assessing 18 additional scoresheet points for possession of a firearm during the commission of a crime pursuant to Florida Rule of Criminal Procedure 3.703(d)(10)[1] where firearm possession is the gravamen of the only charged offense. We have previously decided the above issue adversely to the argument now presented by the appellant. Smith v. State, 683 So. 2d 577 (Fla. 5th DCA 1996), review dismissed, 691 So. 2d 1081 (Fla.1997). Smith is in direct conflict with Galloway v. State, 680 So. 2d 616 (Fla. 4th DCA 1996). We therefore affirm and certify our conflict with Galloway.
AFFIRMED; CONFLICT CERTIFIED.
W. SHARP and HARRIS, JJ., concur.
NOTES
[1]  The number of this rule was changed in the 1996 amendments to the criminal procedure rules, but the language remains unchanged from former Rule 3.702(d)(12).